Title: From George Washington to Robert Cary & Company, 23 June 1766
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 23d June 1766

My last of the 28th of March servd only to advise you of a draft which I made in behalf of Master and Miss Custis in favour of Walter Magowan for £55.8.4 and desiring it might be charged to them equally. Since my Letters of November last by Captn McGachin (in the Thornton)—I have receivd your

favours of the 30th of September—7 & 18th of November—23d December—and 31st of January with the Goods pr Johnstoun which came to hand in good order.
I was sorry to find by the last of the above Letters that our Tobacco by Boyes shou’d suffer such damage as is there spoken of, & that the whole shoud not be of equal quality with the few first landed—this I suppose—for I know of no other reason—shoud be attributed to there laying near the Ships bottom & consequently receiving greater damage for I am informed the Ship was an excessive bad one & with difficulty was kept above Water. However the Tobacco I hope by this time is all sold off & that we shall soon receive agreeable Accts of Sales for it having met with many discouraging ones of late.
Captn Boyes has just receivd 10 Hhds of my Potomack Tobac: which with about 20 from York River makes the whole of my last years Crop—the Sales of which I flatter myself will in some measure recompense me for the smallness of quantity the whole being good and that from York River nearly half Stemmed notwithstanding the Tobacco woud have been clean and well receivd without—so determined I was to remove the very ground work of complaints—this is also the case with Master Custis’s Tobacco & the quantity you will receive from him will be about 50 Hhds but for want of hearing from our Steward I cannot ascertain the exact Number of his nor mine but these two quantities you may venture to make Insurance on, i.e. fifty Hhds for him and thirty for me.
I cannot while I am upon this Subject avoid mentioning a circumstance which I have been but lately informed of, and which has, and will still more hurt your Interest in the Tobacco Consignment if the fact be true—and practice continued. It is this—The Ship which comes into york River in your Interest & under your address after receiving all the Tobacco She can get from your fixed, & principal corrispondants at £8 pr Ton fill up the rest of the Load, or as much as Tobacco can be procured for, at a much lower freight by which means those who make a point of keeping their Tobacco for your Ship—and are ready—willing—& do actually contribute largely to her dispatch—are put upon a more disadvantageous footing than casual Corrispondants & others who obtain liberty of Consignment—The matter therefore when stripd of its colouring and exposed to

view in naked dress will appear in no other light but this—A Vessel carrying 200 Tons of Tobac: is content with a freight of £1400 (allowing £7 pr Ton the average of Eight and Six) a few People therefore who Ship one half of the quantity (and if any favour were shown have the best right to expect it) pays £800—the Shippers of the other half pay only £600—Does it not become evident then from hence that the former pays a £100 more than their just proportion and the latter as much less, & that the charges of the Ship are Taxed upon those who offer their Tobacco freely, & without conditioning for the freight depending altogether upon the Custom of the Ship for this charge—I do not pretend to say that this information is literally fact, but I have it from those who confidantly affirm it.
In your letter of the 23d of Decembr past, you observe that unless the names of the Shopkeepers (who charge heavily for their Goods) are pointed out you are left without a footstep of enquiry and me without the means of redress—I grant it, & therefore contrary to a natural aversion of recapitulation I will give you one or two Instances (where the price does not depend upon quality for in that case one can only judge by comparison) to shew that my complaints are not without cause—A certain J. Etherington then for 10 lb. of Isinglass once chargd me £5 Sterlg when I coud have bought it in the Country at the retail prices for a fourth part of the Sum—Thos Symes for Clover Seed has generally charged me near £3 pr hundd & for Turnep Seed 1/ pr lb. when the former is oftener sold at thirty & from that to three & four & thirty Shillings a hundred than any other price and a few lbs. of the latter costs me as much as a bushel does others—and so of other things too tedious, & to little purpose to mention in this place.
By this conveyance I send you Invoices of such Goods as are wanted for Potomack—Also Mrs Dandridges on York—I have not receivd an Acct yet of the things wanted for our Plantations on that River but will forward them by the next oppertunity being unwilling to miss so good a one as this is by Johnstoun of writing for my own things—I have directed Messr Scot, Pringle, Cheap & Co. to send me a Pipe or Butt of Madeira Wine & draw upon you for the amount which I hope will be paid—Inclosd you have a Bill of Excha: on Messrs Abrm Hake & Co. of London for £115 Sterg and another of Mr Jordan of

the same place for £64 Sterg both of which you will please to receive and credit my Acct with. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

